1 Reported in 209 N.W. 15.
Action for conversion of a Ford coupe. After a verdict for plaintiff, defendant appeals from the order denying his motion for judgment or a new trial. The evidence for plaintiff shows a conversion during a five-day extension of payment granted by defendant, the assignee of the seller. The forfeiture was declared for default in the very payment the time for which according to plaintiff had been extended. The verdict settles the facts in favor of plaintiff. Even though the extension of payment be without consideration, there can be no declaration of forfeiture during the additional period thereby allowed for payment. Scheerschmidt v. Smith, 74 Minn. 224, 77 N.W. 34; Reinkey v. Findley Elec. Co. 147 Minn. 161, 180 N.W. 236.
No other assignment of error calls for consideration.
Order affirmed.